Citation Nr: 0606265	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.  

On April, 2002, the veteran attended a hearing at the RO 
before a Veterans Law Judge.  However, the Board no longer 
employs the judge who conducted the hearing.  

In January 2006, the veteran was sent a letter informing him 
that since the Veterans Law Judge who conducted his travel 
board hearing was no longer employed by the Board, he would 
have the right to another hearing.  

In February 2006, the veteran sent a response to the Board in 
which he unequivocally expressed his desire to have a hearing 
before a Veterans Law Judge at the RO.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make the arrangements to 
schedule the veteran to appear at a 
hearing to be conducted by next Veterans 
Law Judge traveling to the RO.  The RO 
should notify the veteran of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

